                Case 3:21-cv-05052-BAT Document 20 Filed 09/09/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   JACQUELINE BRIGGS,                                  Civil No. 3:21-CV-05052-BAT

11            Plaintiff,

12            vs.                                       [PROPOSED] ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the above-captioned case be

16   REVERSED and REMANDED for further administrative proceedings pursuant to sentence four

17   of 42 U.S.C. § 405(g). On remand, the Commissioner will instruct the administrative law judge

18   (ALJ) to offer Plaintiff the opportunity for a de novo hearing, take any further action needed to

19   complete the administrative record, and issue a new decision. Upon remand, the ALJ will

20   reevaluate the medical opinions and prior administrative medical findings, reevaluate Plaintiff’s

21   alleged symptoms, and reevaluate the evidence from nonmedical sources. As warranted, the ALJ

22   will reevaluate Plaintiff’s maximum residual functional capacity. If warranted by the expanded

23   record, the ALJ will obtain supplemental vocational expert evidence to clarify the effect of the

24   assessed limitations on Plaintiff’s ability to perform other work in the national economy.

     Page 1         ORDER - [3:21-CV-05052-BAT]
                Case 3:21-cv-05052-BAT Document 20 Filed 09/09/21 Page 2 of 2



 1
              DATED this 9th day of September, 2021.
 2

 3
                                                       A
                                                       BRIAN A. TSUCHIDA
 4                                                     United States Magistrate Judge
 5

 6
     Presented by:
 7
     s/ Edmund Darcher
 8   EDMUND DARCHER
     Special Assistant United States Attorney
 9   Office of the General Counsel
     Social Security Administration
10   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
11   Telephone: (206) 615-2662
     Fax: (206) 615-2531
12   edmund.darcher@ssa.gov
13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:21-CV-05052-BAT]
